Appeal by defendant from a judgment of the Supreme Court, Kings County (Grajales, J.), rendered June 29, 1983, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The record reveals that sufficient evidence was adduced at trial to establish all the essential elements of robbery in the second degree including a completed larceny (see, e.g., People v Carbonell, 40 NY2d 948). Questions of credibility and the reliability of evidence are within the province of the jury (see, e.g., People v De Tore, 34 NY2d 199, cert denied sub nom. Wedra v New York, 419 US 1025) and we find no basis upon this record to disturb the jury’s resolution of these issues.
In addition, the alleged misconduct of the prosecutor during summation was not properly preserved for our review (see, e.g., People v Medina, 53 NY2d 951; People v Baldo, 107 AD2d 751). In any event, this record does not indicate that a new trial is warranted on this ground. Thompson, J. P., Brown, Weinstein and Kunzeman, JJ., concur.